Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 8/30/2021 has been considered.
Claims 1, 3-6 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. Patent Publication No. 2013/0076649), in view of Kim et al. (U.S. Patent No. 9,868,274).

Regarding claims 1, and 5-6, cover for an electronic payment terminal having at least one zone to be back-lit (Fig. 4, elements 20A, 52, device 10), 

said lower layer being opaque or semi-opaque (Patterned opaque masking layer 46, [58]) and having at least one aperture (Fig. 4 element 51) facing said at least one zone to be back-lit when said cover is mounted on said electronic payment terminal (Active region 20A on front side 22 of device 10 may form a front surface display portion of display 14 and illuminated touch- sensitive regions 52 on sidewall 24 of device 10 may be formed from a sidewall surface portion of display 14. The front surface display portion may be visually separated from illuminated touch-sensitive regions 52 using patterned opaque masking layer 4, [58]), and 
said upper layer being translucent (transparent display cover layer such as cover layer 14C, [50]), and covering said at least one aperture in said lower layer (Patterned opaque masking layer 46 may have openings 51 under display cover layer 14C [58]).  
Myers teaches patterned opaque masking layer 46 may be formed from any suitable masking material (e.g., black ink, silver ink, black or silver plastic film, etc.)… Patterned opaque masking layer 46 may be painted, printed or otherwise deposited on inner surface 50 of cover layer 14C so that active portions 20A may be delineated from inactive portions 201 of touch-sensitive flexible display section 14AB.
Myers does not explicitly teach, however, Kim teaches overmolding of said upper layer on said lower layer; or bi-injection of said upper and lower layers, (enabling the exterior member to be manufactured by laminating a film formed of a chemically tempered glass material to a basic member that forms the exterior member, it is 
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of combination to include the above limitations, as taught by Kim, in order to reduce the manufacturing costs (Kim, see background). To have modified Myers to have included overmolding of the upper and lower layer of Kim would have been obvious to the skilled artisan because the inclusion of one manufacturing method to another would have been an obvious matter of design choice in light of the system, apparatus, and method already disclosed by Myers. Such modification would not have otherwise affected Myers and would have merely represented one of manufacturing ways that the skilled artisan would have found obvious for the purposes already disclosed by Myers.  

Regarding claims 3-4, Myers teaches patterned opaque masking layer 46 may be formed from any suitable masking material (e.g., black ink, silver ink, black or silver plastic film, etc.)… Patterned opaque masking layer 46 may be painted, printed or otherwise deposited on inner surface 50 of cover layer 14C so that active portions 20A may be delineated from inactive portions 201 of touch-sensitive flexible display section 14AB. Myers does not explicitly disclose, however, Kim teaches the cover wherein lower layer comprises polycarbonate or polycarbonate/acrylonitrile 
	It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of combination to include the above limitations, as taught by Kim, in order to reduce the manufacturing costs (Kim, see background). To have modified Myers to have included manufacturing technique of overmolding of the upper and lower layer or material structure of the layers of Kim would have been obvious to the skilled artisan because the inclusion of one manufacturing method to another would have been an obvious matter of design choice in light of the system, apparatus, and method already disclosed by Myers. Such modification would not have otherwise affected Myers and would have merely represented one of manufacturing ways that the skilled artisan would have found obvious for the purposes already disclosed by Myers. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose “electronic payment terminal” and “at least one zone to be back-lit”. 
Examiner does not agree. In response to applicant's arguments, the recitation "for an electronic payment terminal" has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of 20A on front side 22 of device 10 may form a front surface display portion of display 14 and illuminated touch- sensitive regions 52 on sidewall 24 of device 10 may be formed from a sidewall surface portion of display 14. The front surface display portion may be visually separated from illuminated touch-sensitive regions 52 using patterned opaque masking layer 46 in paragraph 58 as a zone to be back-lit (illuminated region).

Applicant argues that the prior art fails to disclose obtaining two layers by overmolding or bi-injection process. 
Examiner does not agree. Overmolding is a process where two or more components are molded over top of one another to create a single solid piece. In Myers, patterned opaque masking layer 46 may be painted, printed or otherwise deposited on inner surface 50 of cover layer 14C so that active portions 20A may be delineated from inactive portions 201 of touch-sensitive flexible display section 14AB.
laminating a film formed of a chemically tempered glass material to a basic member that forms the exterior member, it is possible to prevent the glass film from being separated from the reinforcement film by first molding the reinforcement film to correspond to the shape of the outer surface of the basic member before being laminated to the outer surface of the basic member, and then laminating the glass film to the reinforcement film, see at least Col.6 ln 37-50, Col.7 ln 45-55). To have modified Myers to have included overmolding of the upper and lower layer of Kim would have been obvious to the skilled artisan because the inclusion of one manufacturing method to another would have been an obvious matter of design choice in light of the system, apparatus, and method already disclosed by Myers. Such modification would not have otherwise affected Myers and would have merely represented one of manufacturing ways that the skilled artisan would have found obvious for the purposes already disclosed by Myers.  Therefore, the Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MILENA RACIC/           Patent Examiner, Art Unit 3627         



/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627